Exhibit 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as August 16, 2010,
between Cereplast, Inc., a Nevada corporation, (the “Company”) and Heather
Sheehan, an individual, (“Employee”), with reference to the following:
WHEREAS, the Company wishes to employ Employee and Employee wishes to accept
such employment on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
1. Term of Employment. The Company hereby employs Employee and Employee accepts
such employment commencing on August 16, 2010 (the “Commencement Date”), and
terminating two (2) years from the date hereof (the “Original Termination
Date”), unless sooner terminated as hereinafter provided.
2. Services to be Rendered.
2.1 Duties. Employee shall be employed by the Company as Senior Vice President
and Chief Financial Officer with all of the duties, privileges and authorities
usually attendant upon such office. Employee will report directly to the
Company’s Chief Executive Officer. This is a full-time position located at the
offices of the Company, except as travel to other locations may be necessary to
fulfill Employee’s responsibilities.
2.2 Exclusive Services. Employee shall at all times faithfully, industriously
and to the best of her ability, experience and talents perform to the
satisfaction of the Board of Directors and such officer(s) of the Company to
whom employee shall report, all of the duties that may be assigned to her
hereunder, and shall devote her full working time to the performance of these
duties as may be necessary therefor. The foregoing shall not be construed to
prohibit Employee from engaging in other industry related activities or managing
her own personal investments.
3. Compensation and Benefits. The Company shall pay the compensation and
benefits set forth on Schedule A, attached hereto and incorporated herein by
this reference to Employee during the term hereof, and Employee shall accept the
same as payment in full for all services rendered by Employee to or for the
benefit of the Company.
4. Termination.
4.1 Death or Total Disability of Employee. If Employee dies or becomes totally
disabled during the term of this Agreement, Employee’s employment hereunder
shall automatically terminate. For these purposes Employee shall be deemed
totally disabled if Employee shall become physically or mentally incapacitated
or disabled or otherwise unable fully to discharge Employee’s duties hereunder
for a period of ninety (90) consecutive calendar days or for 120 calendar days
in any 180 calendar-day period.

 

1



--------------------------------------------------------------------------------



 



4.2 Termination for Good Cause. Employee’s employment hereunder may be
terminated by the Company for “good cause.” The term “good cause” is defined as
any one or more of the following occurrences:
(i) Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for any crime involving moral
turpitude or punishable by imprisonment in the jurisdiction involved;
(ii) Employee’s commission of an act of fraud or embezzlement upon the Company’s
funds, whether prior to or subsequent to the date hereof;
(iii) Employee’s refusal to perform, or continuing repeated failures to perform,
Employee’s duties as required by this Agreement (including, without limitation,
Employee’s inability to perform Employee’s duties hereunder as a result of
chronic alcoholism or drug addiction and/or as a result of any failure to comply
with any laws, rules or regulations of any governmental entity with respect to
Employee’s employment by the Company);
(iv) Employee’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Employee;
(v) Employee’s commission of any act which is detrimental to the Company’s
business or goodwill; or
(vi) Employee’s breach of any other provision of this Agreement, provided that
termination of Employee’s employment pursuant to this subsection (vi) shall not
constitute valid termination for good cause unless Employee shall have first
received written notice from an officer of the Company stating with specificity
the nature of such breach and affording Employee at least five (5) days to
correct the breach alleged.
4.3 Termination by the Employee for Good Reason. Employee may terminate her
employment with the Company for Good Reason (as defined below). Any of the
following shall constitute “Good Reason” for the purposes of this Agreement:
(i) removal of the employee from her position as Chief Financial Officer (or
relocation of the Employee’s principal place of employment to a location this is
more than 50 miles from the current location.
5. General Relationship. Employee shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.
6. Miscellaneous.
6.1 Modification; Prior Claims. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by each party.

 

2



--------------------------------------------------------------------------------



 



6.2 Assignment. The rights of the Company under this Agreement may, without the
consent of Employee, be assigned by the Company, in its sole and unfettered
discretion, to any person, firm, corporation or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of the Company.
6.3 Survival. The covenants, agreements, representations and warranties
contained in or made pursuant to this Agreement shall survive Employee’s
termination of employment.
6.4 Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement other than Employee’s spouse, if applicable.
6.5 Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.
6.6 Hiring At Will. Any continuance of Employee’s employment by the Company
after the term hereof shall be deemed a hiring at will (unless such continuance
is the subject of a new written agreement) and shall be subject to termination
with or without cause by either party upon delivery of notice thereof.
6.7 Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.
6.8 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

             
 
  Company:        
 
      Cereplast, Inc.    
 
      300 North Continental, Suite #100    
 
      El Segundo, California 90245    
 
           
 
  Employee:        
 
           
 
           
 
           
 
           
 
           
 
           
 
  With a copy to:        
 
           
 
           
 
           
 
           
 
           
 
           

 

3



--------------------------------------------------------------------------------



 



All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.
6.9 Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.
6.10 Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in Los Angeles, California, the parties
hereto hereby waiving any claim or defense that such forum is not convenient or
proper. Each party hereby agrees that any such court shall have in personam
jurisdiction over it and consents to service of process in any manner authorized
by California law. Company and Employee shall, in good faith, first attempt to
resolve any dispute, controversy or claim arising out of or relating to this
Agreement (collectively, a “Dispute”) by face-to-face negotiations. If any such
Dispute is not resolved within 60 days after such negotiations begin (or at such
later date, if the parties agree to continue negotiations), such Dispute shall
be subject to non-binding arbitration held in Los Angeles, California by one
(1) independent mutually agreed upon arbitrator in accordance with the
applicable portions of the California Code of Civil Procedure relating to
arbitration, as then in effect. The arbitrator will have authority to award
relief under legal or equitable principles, including interim or preliminary
relief, and to allocate responsibility for the costs of the arbitration and to
award recovery of attorneys’ fees and expenses in such manner as is determined
to be appropriate by the arbitrator. Judgment upon the award rendered by the
arbitrator may be entered in any court having personal and subject matter
jurisdiction.
6.11 Non-transferability of Interest. None of the rights of Employee to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Employee. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

 

4



--------------------------------------------------------------------------------



 



6.12 Attorneys’ Fees. If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.
6.13 Gender. Where the context so requires, the use of the masculine gender
shall include the feminine and/or neuter genders and the singular shall include
the plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.
6.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
6.15 Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.
6.16 Conditions. This Agreement is expressly made subject to satisfactory
completion of references, degree verifications, and possible background checks,
all as determined by the Company, in its sole discretion.
6.17 Agreement. This Agreement sets forth the terms of Employer employment with
the Company and supersedes any prior representations or agreements between
Employee and the Company, whether written or oral. This Agreement may not be
modified or amended except by a written agreement, signed by an officer of the
Company and by Employee.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove set forth.

         
 
  THE COMPANY
Cereplast, Inc.,
a Nevada corporation    
 
       
 
  By: Frederic Scheer    

       
 
       
 
  Its: Chief Executive Officer    
 
       
 
       
 
 
  EMPLOYEE    
 
       
 
  Heather Sheehan    
 
       
 
       
 
       
 
       
 
  [Print Name]    

 

5



--------------------------------------------------------------------------------



 



SCHEDULE A
A.1 Compensation. Employee will receive an initial annual base salary of
$180,000 (“Base Salary”), payable biweekly, increasing to $215,000 upon the
Company reaching operating cash flow breakeven point, and further increasing to
$250,000 once the Company has declared a profit of more than $100,000 for a
single quarter. Employee will be eligible for an annual bonus (“Bonus”) to be
based upon performance against certain agreed upon goals and benchmarks of
performance, as established by the Chief Executive Officer of the Company, with
a total targeted payout at forty percent (40%) of Base Salary. Such Bonus to be
paid annually in the first quarter of the calendar year at a rate of fifty
percent (50%) in cash (“Cash Portion”) and fifty percent (50%) paid in Company
restricted stock (“Stock Portion”). It shall be a condition of payment of the
Bonus, that Employee be an employee of Company on and as of the date the Bonus
is paid. Such Bonus will be payable by the Company only when the Company has
reached cash flow breakeven point
A.2 Fringe Benefits. In addition to the Base Salary to which Employee is
entitled pursuant to Section A.1, Employee shall be entitled to the following
benefits:
(1) Employee will receive the grant of $75,000 in Cereplast restricted stock
(“Stock”), which shall be become vested on the Employee’s Commencement Date and
an additional grant of $20,000 in Stock, 50% of which shall become vested
immediately and 50% shall become vested on the sixth month anniversary of the
Employee’s Commencement Date (“Initial Grant”). This Initial Grant of Stock will
be restricted until such time as Employee leaves the employment of Company and
will be further subject to all of the terms and conditions applicable to Stock
granted under any Company Stock Plan (the “Plan”), if any, adopted by Company,
from time to time, and as described in such Plan, including without limitation,
accelerated vesting of any unvested Stock upon a change of control (as defined
in the Plan), followed by termination of Employee’s employment without “good
cause” or Employee resigning with “good reason” within twelve (12) months of
such change in control;
(2) As a full-time Company employee, Employee is eligible to participate in the
Company’s standard group benefits program, which includes a medical/dental plan,
for which the Company will responsible to pay seventy five percent (75%) of such
premium for Employee, as well as the 401(k) retirement plan, including a four
percent (4%) Company match, up to the safe harbor plan limitations set forth in
such plan, effective on the first of the month ninety (90) days after Employee’s
Commencement Date; The 401 K plan of the Company is not effective as of the date
of signature of this Agreement and the CFO will be entitled to participate when
such Plan will be declared effective by the Company.
(3) An annual vacation with pay of not less than twenty (20) business days for
the first five (5) years of employment, accruing ratably per each month of
service. Vacation shall accrue if unused up to a maximum of twenty five
(25) days;
(4) Sick leave and personal leave with pay of not less than five (5) days per
annum;

 

         
 
       
 
  Company Initials   Employee Initials

 

6



--------------------------------------------------------------------------------



 



(5) Available parking (not reserved) space at the Company’s corporate office
location to be used during normal business hours;
(6) Employee will receive a fixed amount equal to $650 per month on the last day
of each month during the term of her employment as reimbursement to the Employee
on a non-accountable basis of all expenses incurred by the Employee for the use
of her automobile for Company Business purposes, including, but not limited to
mileage, depreciation, repairs, maintenance, gasoline, and insurance. The
employee shall not be entitled to any other reimbursement for the use of her
automobile for business purposes.
(i) (7) Employee shall also be covered by Company’s Directors and Officers
liability insurance.
(8) If Employee’s employment with Company is terminated without “good cause” (as
defined in the Agreement to which this Schedule A is attached), or Employee is
forced to resign for “good reason”, (as defined in the Agreement to which this
Schedule A is attached), Company will pay twelve (12) months’ Base Salary and
Employee’s Cash Portion of that year’s unpaid Bonus.
A.3 Reimbursements. The Company shall reimburse and pay Employee for the
following:
(b) All customary and reasonable out-of-pocket expenses, including cell phone
expenses and professional dues expenses required to maintain her financial
professional designations, incurred in connection with the Company business and
the performance of Employee’s duties hereunder.
A.4 Other Payments. The Employee will receive a onetime lump sum payment of
$50,000 in cash when the Company declares a profit of more than $100,000 in a
single quarter but no later than April 1st, 2011. Payment of this amount shall
be accelerated and due immediately in the event of any of the following:
(a) The Employee is terminated for any reason;

 

         
 
       
 
  Company Initials   Employee Initials

 

7